Citation Nr: 0917843	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  00-07 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran had active military service from November 1983 to 
May 1984, from May 1985 to August 1985, and from December 
1990 to July 1991, including a tour in the Southwest Asia 
Theater of operations during the Persian Gulf War.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2003 rating decision of the New York, New 
York, Department of Veterans Affairs (VA) Regional Office 
(RO).  In that decision, the RO denied the Veteran's petition 
to reopen his previously denied claim for service connection 
for PTSD since new and material evidence had not been 
submitted since a final and binding April 2000 rating 
decision that had earlier denied the claim.

In September 2005, the Board remanded the claim for PTSD for 
additional development and consideration (in the process also 
denying other claims the Veteran had appealed for asthma and 
diabetes mellitus).  When remanding the PTSD claim, the Board 
pointed out that, since the Veterans Claims Assistance Act of 
2000 (VCAA) had eliminated the requirement that a claimant 
present a 
well-grounded claim at the outset in order to receive VA's 
assistance with the development of evidence, it was the 
stated policy of the Veterans Benefits Administration (VBA) 
that personnel were to develop and readjudicate claims 
meeting the criteria of § 7(b) of the VCAA if and when they 
were discovered.  See VAOPGCPREC 3-2001 (Jan. 22, 2001); VBA 
Fast Letter 00-87 (Nov. 17, 2000).  The Board explained, 
therefore, that the April 2000 rating decision was to be 
treated as though it had never been made.  Thus, lacking a 
prior final denial of this claim, it was therefore 
appropriate to adjudicate the claim on the merits without 
first determining whether new and material had been 
submitted.




FINDINGS OF FACT

1.  The record does not establish the Veteran engaged in 
combat while in the military, including while serving in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.

2.  No competent evidence otherwise confirms the Veteran 
experienced a stressful event during his service to account 
for his diagnosis of PTSD.

3.  The Veteran also was diagnosed with depressive disorder 
(or major depression) many years after his most recent period 
of active military service had ended, and these other 
psychiatric disorders have not been linked by competent 
medical evidence to his service.


CONCLUSION OF LAW

An acquired psychiatric disorder, including PTSD, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 1154 (West Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim for service connection for an acquired 
psychiatric disorder, including PTSD, has been properly 
developed for appellate review.  The Board will then address 
this claim on its merits, providing relevant VA law and 
regulations, the relevant factual background, and an analysis 
of its decision.



I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

In this case, letters satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) were sent 
to the Veteran in February 2003, October 2005, May 2006, 
August 2007, and December 2007.  These letters informed him 
of the evidence required to substantiate his claim, as well 
as of his and VA's respective responsibilities in obtaining 
supporting evidence.  The May 2006 letter, sent following the 
Board's remand, also addressed the potential downstream 
disability-rating and effective-date elements if the claim is 
ultimately granted, as required by Dingess, supra.  

The February 2003 letter is the only letter issued prior to 
the initial adjudication of the Veteran's claim in September 
2003, the preferred sequence.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  In Pelegrini II, 
however, the Court clarified that, in these situations, VA 
need not vitiate the initial decision and start the whole 
adjudicatory process anew, as if the initial decision was 
never issued.  Rather, VA need only provide any necessary 
VCAA notice and then readjudicate the claim such at that the 
intended purpose of the notice is served, i.e., not 
frustrated, and the Veteran is given ample opportunity to 
participate effectively in the adjudication of his claim.  In 
other words, it must be shown the timing error in the 
provision of the VCAA notice is ultimately inconsequential 
and, therefore, nonprejudicial, i.e., harmless error.  
38 C.F.R. § 20.1102.

Here, since providing all necessary VCAA notice, the RO and 
AMC have readjudicated the claim in supplemental statements 
of the case (SSOCs) issued in January 2005 and February 2009.  
This is important to point out because the Federal Circuit 
Court has held that a statement of the case (SOC) or SSOC can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Concerning this, his service 
treatment records appear to have been lost and therefore are 
unavailable.  However, the RO has made numerous attempts to 
obtain these missing records from the National Personnel 
Records Center (NPRC), a military records repository, as well 
as from the Veteran personally.  The NPRC indicated there 
were no service treatment records or morning reports still on 
file.  It thus appears the RO properly searched alternative 
sources in an attempt to assist the Veteran in proving his 
claim.  See Moore v. Derwinski, 1 Vet. App. 401 (1991) 
(holding that the heightened duty to assist a Veteran in 
developing facts pertaining to his claim in a case in which 
service treatment records are presumed destroyed includes the 
obligation to search for alternative medical records).



Pursuant to the Board's September 2005 remand, the AMC, in an 
attempt to verify the Veteran's alleged stressors, also 
obtained the command chronologies of the 6th Communications 
Battalion, 4th Marines, as well as command chronologies of 
the 8th Communications Battalion, 2nd SRIG, II Marine 
Expeditionary Force.  The Board is thus satisfied that there 
has been substantial compliance with its September 2005 
remand directives.  See Stegall v. West, 11 Vet. App. 268 
(1998); Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

II.  Service Connection for PTSD

In this case, the Veteran claims he developed PTSD as a 
result of several stressful incidents during his service in 
the Persian Gulf War.  He claims that the was treated for 
psychiatric problems during service, but, as noted above, his 
service treatment records cannot be located so there is no 
confirmation of this.  The Board therefore must remain 
mindful that it has a heightened obligation to explain its 
findings and conclusions and to carefully consider the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).

Service connection may be established by showing that a 
current disability is the result of a disease or an injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Stated somewhat differently, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).



Service connection for PTSD, in particular, requires:  [1] a 
current medical diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV, presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor), [2] credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and [3] medical evidence of a causal relationship 
between current symptomatology and the specific claimed in-
service stressor(s).  See 38 C.F.R. § 3.304(f).  See also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

The medical evidence on file indicates the Veteran has been 
diagnosed with PTSD based on stressors he alleges occurred 
while serving in the Persian Gulf War.  For example, a June 
2007 examination report lists a diagnosis of PTSD, chronic, 
based on his reported history of witnessing the suicide of a 
fellow service member and generalized fear of SCUD missile 
attacks.  In addition, VA treatment records dated since 1999 
also list diagnoses of PTSD based on these alleged stressors.  
So he has proven the first element of a successful claim for 
PTSD, that being a current diagnosis of this condition.  But 
service connection requires more than proof he has the 
condition claimed, and even more than proof that the 
diagnosis of this condition was predicated on events he says 
occurred during his military service that were especially 
traumatic to him.  Rather, there also must be sufficient 
proof that these incidents in question actually occurred.  In 
other words, after-the-fact medical nexus evidence cannot 
establish the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

The evidence necessary to establish the occurrence of a 
stressor during service varies depending on whether the 
Veteran was "engaged in combat with the enemy."  Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  



If it is shown through military citation or other appropriate 
evidence that a Veteran engaged in combat with the enemy, and 
the claimed stressors are related to that combat, his lay 
testimony regarding the reported stressors must be accepted 
as conclusive evidence of their actual occurrence, provided 
the testimony is found to be satisfactory, e.g., credible and 
"consistent with the circumstances, conditions, or hardships 
of such service."  In such cases, no further developmental 
or corroborative evidence is necessary.  38 C.F.R. 
§ 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d).

Here, though, no competent evidence shows the Veteran engaged 
in combat with an enemy force.  VA's General Counsel has 
explained that the ordinary meaning of the phrase "engaged in 
combat with the enemy," as used in 38 U.S.C. § 1154(b) and 
the implementing regulation 38 C.F.R. § 3.304(d), requires 
that a Veteran have participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality.  The issue of whether any particular set 
of circumstances constitutes engagement in combat with the 
enemy for purposes of sections 1154(b) and 3.304(d) must be 
resolved on a case-by-case basis.  See VAOPGCPREC 12-99 
(October 18, 1999).  Concerning this, the Veteran's available 
service personnel records show he served in the Southwest 
Asia Theater of operations during the Persian Gulf War, when 
he claims the stressors occurred.  But his military 
occupational specialty (MOS) was a supply and operations 
clerk.  His DD Form 214 concerning this period of his 
military service does not show he was awarded the Combat 
Infantryman Badge, Purple Heart Medal, or any other award 
associated with valor or heroism shown while engaged with an 
enemy force.  Consequently, when, as here, engagement in 
combat against an enemy force is not shown, the record must 
contain service records or other corroborative evidence that 
substantiates or verifies the Veteran's testimony or 
statements as to the occurrence of the claimed stressors.  
See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).



Neither of the Veteran's alleged in-service stressors has 
been verified.  The first stressor involves an incident in 
which the Veteran witnessed a friend by the name of Lance 
Corporal (LC) [redacted] commit suicide after receiving a "Dear 
John" letter from his fiancée.  The Veteran explained that 
LC [redacted] was in a telephone booth with his gun out.  While 
the Veteran was talking to LC [redacted], apparently telling him 
everything would be okay, LC [redacted] shot himself in the head 
with his M-16.  The Veteran indicated this incident occurred 
some time between January 16, 1991, and February 27, 1991.  
His second alleged stressor involved his general fear of SCUD 
missile attacks, with no specific details provided for these 
incidents.  

In an attempt to independently verify the Veteran's alleged 
stressors, the AMC contacted the Marines Corps Archives and 
Special Collections (MSASC) to obtain the command 
chronologies of the unit to which the Veteran was assigned.  
The MSASC initially obtained the 1991 command chronologies of 
the 6th Communications Battalion, 4th Marines, since the 
Veteran's records show he was assigned to that unit during 
his period of service from December 1990 to July 1991.  None 
of these documents, however, confirmed that a LC [redacted] 
committed suicide or that the unit came under SCUD missile 
attack.  

But the record also shows that, from December 6, 1990, to 
March 29, 1991, the Veteran was further attached to the 8th 
Communications Battalion, 2nd SRIG, II Marine Expeditionary 
Force.  And since he reported that the suicide incident may 
have occurred during that period of his service - between 
January 16, 1991, to February 27, 1991 - the AMC also 
requested the command chronologies of that unit.  Again, 
however, these command chronologies failed to disclose the 
death of LC [redacted] or the unit's involvement in SCUD missile 
attacks.  In short, none of the Veteran's stressors has been 
verified.



Thus, there is not the required credible supporting evidence 
that a claimed 
in-service stressor actually occurred.  The determination of 
the sufficiency (but not the existence) of a stressor is 
exclusively a medical determination for mental-health 
professionals, who are "experts" and "presumed to know the 
DSM requirements applicable to their practice and to have 
taken them into account in providing a PTSD diagnosis."  
Cohen, 10 Vet. App. at 140.  In this case, however, although 
the Veteran has been diagnosed with PTSD, the Board finds no 
credible evidence that verifies any of his claimed stressors, 
so as to link this diagnosis to his military service.

The Veteran has not, in the alternative, submitted any other 
evidence such as lay statements from other soldiers to verify 
any of his stressors.  Moreover, verification of his claimed 
stressors involving his fear of SCUD missile attacks is 
highly unlikely based on the inherent nature of this stressor 
(it is entirely subjective) and, besides that, the lack of 
details provided.  Instead, the record would have to show 
corroborating evidence such as a statement from another 
service member who served with the Veteran and who also 
witnessed these alleged events.  

If there is no combat experience, or if there is a 
determination that the Veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Also, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997).  "Just because a physician or other 
health professional accepted appellant's description of his 
Vietnam experiences as credible and diagnosed appellant as 
suffering from PTSD does not mean the [Board is] required to 
grant service connection for PTSD."  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  



In short, as the Veteran has failed to produce credible 
supporting evidence that a claimed in-service stressor 
actually occurred, the Board finds that the preponderance of 
the evidence is against his claim of entitlement to service 
connection for PTSD.  While he may well believe that his PTSD 
is related to his military service, and particular to events 
that occurred while serving in the Persian Gulf War, as a 
layman without any medical training and/or expertise, 
he simply is not qualified to address questions requiring 
medical training for resolution, such as a diagnosis or 
medical opinion as to etiology.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 494-95 (1991) (laypersons are not competent to render 
medical opinions).  Hence, there is simply no basis to grant 
service connection for PTSD.

In addition to PTSD, VA treatment records disclose the 
Veteran also has been diagnosed with major depressive 
disorder.  Although he has not specifically raised a claim 
for service connection for a psychiatric disorder other than 
PTSD, the Board must nonetheless consider this possible 
additional entitlement.  Clemons v. Shinseki, __ Vet. App. __ 
(February 19, 2009) (per curiam order).

But the preponderance of the evidence is also against a 
finding that his major depressive disorder is related to his 
military service, since his psychiatric problems were first 
diagnosed in 1999, approximately eight years after his 
separation from his most recent period of active duty in July 
1991, with no medical evidence otherwise relating the 
depressive disorder to his military service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a 
prolonged period after service without medical complaint can 
be considered, along with other factors, as evidence of 
whether an injury or a disease was incurred in service 
resulting in any chronic or persistent disability).  See also 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  Thus, 
there is simply no basis to grant the Veteran's claim for an 
acquired psychiatric disorder other than PTSD.



Although the Board again acknowledges that the Veteran's 
service treatment records are missing, thereby triggering a 
heightened obligation to more fully explain the reasons and 
bases for this decision, this unfortunate circumstance, 
alone, does not obviate the need to have medical nexus 
evidence supporting the claim.  See Milostan v. Brown, 4 Vet. 
App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 
401, 406 (1991) and O'Hare, 1 Vet. App. at 367.  That is to 
say, there is no reverse presumption for granting the claim.  
See Russo v. Brown, 9 Vet. App. 46 (1996).  Cf. Collette v. 
Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 
Vet. App. 188, 194-95 (1999).

For these reasons and bases, the Board must deny the 
Veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, including PTSD.  In reaching 
this decision, the Board has carefully considered the 
doctrine of reasonable doubt.  However, since none of his 
alleged stressors has been independently verified to support 
the diagnosis of PTSD, and his depressive disorder has not 
been linked by competent medical evidence to his service, 
the preponderance of the evidence is clearly against his 
claim.  Hence, the doctrine of reasonable doubt is not for 
application, and the appeal must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 
53-56 (1990),.


ORDER

Service connection for an acquired psychiatric disorder, 
including PTSD, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


